Case 2:13-cr-20887-DPH-DRG ECF No. 289 filed 09/23/20      PageID.4053    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,               CRIMINAL CASE NO. 13-20887
                                       CIVIL CASE NO. 19-12737
 v.                                    HONORABLE DENISE PAGE HOOD

 D-1 WILLIE RILEY CURRY,

           Defendant.
 ______________________________/

       ORDER DENYING MOTION FOR RECONSIDERATION [#288]

 I.    Introduction

       On May 19, 2020, the Court entered an Order (the “Order”) denying

 Defendant’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

 2255 (the “2255 Motion”). ECF No. 276. Defendant timely filed a Motion for

 Reconsideration of the Order, ECF No. 288, which the Court denies for the reasons

 set forth below.

 II.   Legal Standard

       In order to obtain reconsideration of a particular matter, the party bringing

 the motion for reconsideration must: (1) demonstrate a palpable defect by which

 the Court and the parties have been misled; and (2) demonstrate that “correcting

 the defect will result in a different disposition of the case.” E.D. Mich. L.R.

 7.1(h)(3). See also Graham ex rel. Estate of Graham v. County of Washtenaw, 358
Case 2:13-cr-20887-DPH-DRG ECF No. 289 filed 09/23/20      PageID.4054   Page 2 of 4




 F.3d 377, 385 (6th Cir. 2004); Aetna Cas. and Sur. Co. v. Dow Chemical Co., 44

 F.Supp.2d 865, 866 (E.D. Mich. 1999); Kirkpatrick v. General Electric, 969

 F.Supp. 457, 459 (E.D. Mich. 1997).

        A “palpable defect” is a “defect which is obvious, clear, unmistakable,

 manifest, or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D.Mich.

 2004). The movant must also demonstrate that the disposition of the case would be

 different if the palpable defect were cured. E.D. Mich. L.R. 7.1(h)(3). Brown v.

 Walgreens Income Protective Plan for Store Managers, No. 10-CV-14442, 2013

 WL 1040530, at *1 (E.D. Mich. Mar. 15, 2013). “[T]he court will not grant

 motions for rehearing or reconsideration that merely present the same issues ruled

 upon by the Court, either expressly or by reasonable implication.” E.D. Mich. L.R.

 7.1(h)(3).

 III.   Analysis

        In reviewing Defendant’s Motion for Reconsideration, the Court finds that

 Defendant challenges the Court’s conclusion on six of the ten issues raised in his

 2255 Motion. Specifically, Defendant asserts:

        1.    He was prosecuted and convicted because he is a black (African-
              American) man. Citing, among other sources, The Ten
              Commandements of Preserving Error (1996) and The Criminal
              Defendant’s Bible.



                                         2
Case 2:13-cr-20887-DPH-DRG ECF No. 289 filed 09/23/20       PageID.4055    Page 3 of 4




       2.    The Court disregarded Krulewitch v. United States, 336 U.S. 440
             (1949) when considering his arguments regarding vagueness of
             conspiracy.

       3.    The Court’s Order “subvert[ed] Curry’s scienter argument” by
             holding that the term “knowing” is enough to find lawyers not
             ineffective. Citing Rehaif v. United States, 139 S.Ct. 2191 (2019).

       4.    The Court mischaracterized Defendant’s Commerce Clause argument.

       5.    The Court was “legally wrong” when concluding that Defendant’s
             counsel was not ineffective for failing to seek dismissal of charges
             against Defendant on the basis of double jeopardy.

       6.    The Court’s reasoning regarding Rehaif was wrong with respect to the
             timing of the knowledge.

 See ECF No. 288, 4042-50.

       The Court’s review of: (a) the issues raised by Defendant in the 2255

 Motion; (b) the Court’s Order; and (c) the arguments in the Motion for

 Reconsideration, reveals that Defendant has not raised any new issues. The Court

 also finds that Defendant has not presented any novel arguments in his Motion for

 Reconsideration; Defendant simply reargues and rephrases arguments about why

 he believes the Court was “wrong” in reaching its conclusions in the Order.

 Although Defendant intermittently cites some authority that he did not cite in the

 2255 Motion, all of the authority he cites in the Motion for Reconsideration existed

 long before he filed the 2255 Motion. The Court concludes that Defendant has not

 identified any palpable defect by which the Court and the parties have been misled.

                                          3
Case 2:13-cr-20887-DPH-DRG ECF No. 289 filed 09/23/20         PageID.4056   Page 4 of 4




       Because “the court will not grant motions for rehearing or reconsideration

 that merely present the same issues ruled upon by the Court, either expressly or by

 reasonable implication,” E.D. Mich. L.R. 7.1(h)(3), the Court denies Defendant’s

 Motion for Reconsideration.

 IV.   Conclusion

       For the reasons set forth above,

       IT IS ORDERED that Defendant’s Motion for Reconsideration [ECF No.

 288] is DENIED.


                                          s/Denise Page Hood
                                          United States District Judge
 DATED: September 23, 2020




                                            4
